Citation Nr: 0126782	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  99-23 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for Porphyria Cutanea Tarda 
(PCT) as a result of exposure to herbicides.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, and the veteran's daughter


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel

INTRODUCTION

The veteran served on active duty from April 1956 to August 
1973, which included several tours of duty in the Republic of 
Vietnam.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran, his spouse, and his 
daughter appeared before a Member of the Board at a hearing 
at the RO in February 2001.  In August 2001, the Board 
requested a VHA opinion.  The opinion was received in October 
2001, and a copy was provided to the veteran and his 
representative.  

The Board notes that the veteran raised the issue of 
entitlement to service connection for diabetes in a January 
2001 Report of Contact.  The United States Court of Appeals 
for Veterans Claims (Court) has noted that 38 U.S.C.A. § 7105 
(West 1991) establishes a series of very specific, 
sequential, procedural steps that must be carried out by a 
claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure "appellate 
review" by the BVA.  Absent a notice of disagreement, 
statement of the case, and substantive appeal, the Board does 
not have jurisdiction over the issue.  Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  
This issue is referred to the RO for appropriate action.


FINDING OF FACT

The veteran has PCT that is likely the result of exposure to 
herbicides during military service.


CONCLUSION OF LAW

PCT was incurred in service.  38 U.S.C.A. §§ 1110, 5100 et. 
seq., (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the newly promulgated Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100 et. seq. 
(West Supp. 2001).  Given the outcome below granting the 
veteran's appeal, no conceivable prejudice to the veteran 
could result from this adjudication.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of this case which would result from a remand 
solely to allow the RO to apply the VCAA would not be 
justified.

The veteran and his representative contend that the veteran 
has PCT of the hands and feet as a result of his service in 
the Republic of Vietnam, and that the skin disorders 
diagnosed in service and shortly thereafter, were early 
manifestations of PCT. 

The veteran's DD Forms 214 show Vietnam service from February 
1963 to January 1964, October 1967 to December 1969, and 
February 1971 to February 1972.  His military occupation was 
radio teletype operator, but it was noted that he had special 
forces training.  His medals include Vietnam Gallantry Cross 
with Palm, Presidential Unit Citation (for Combat Units), 
Bronze Star, and Army Commendation Medal with V device.  
Service medical records reflect treatment of fungal type 
sores of the hands and feet, burning rash on hands and feet, 
and vesicles of hands and feet with diagnoses of dyshidrosis 
with secondary infection and dermatophytosis. 

VA medical records from February to June 1976 show that the 
veteran was seen for a rash and examiners noted chronic 
eczematoid lesions of the hands and feet.  Diagnoses included 
dermatophytosis id reactive and eczematoid dermatitis id 
reactive.  A November 1997 VA dermatological consultation 
shows that the veteran was seen for an ulcerated rash on his 
hands which he reported that he first noticed in Vietnam in 
1969.  VA medical records from April 1998 to May 1999 show 
diagnoses of PCT.  

An October 1998 private medical report indicates that the 
veteran was seen for evaluation of hand and foot dermatitis, 
which he reported began while he was in Vietnam in 1967.  He 
complained of small blisters over the sides of the fingers 
and palms of his hands with mild itching.  He reported that 
he was treated by the VA and had been diagnosed with PCT 
secondary to herbicide exposure in Vietnam.  The impression 
was chronic hand eczema, dyshidrotic eczema and PCT.

In a December 2000 statement, a VA physician stated that the 
veteran carried a diagnosis of PCT, that he had exposure to 
Agent Orange, and was currently listed in the Agent Orange 
registry.  In a February 2001 statement, the VA physician 
stated that the veteran's diagnosis of PCT dated back to 1971 
after exposure to Agent Orange.

In August 2001, the Board requested an opinion from a VA 
medical expert as to whether it was as likely as not that the 
veteran's skin lesions treated during service were the 
initial manifestations of the currently diagnosed PCT.  In a 
September 2001 opinion, the VA medical expert noted that 
blistering diseases can mimic acute or subacute eczema in the 
early stages.  Further, after setting out the veteran's 
military and medical history, the VA medical expert opined 
that giving the veteran the benefit of the doubt, it is as 
likely as not that the veteran's recurrent vesicular rash on 
the hands may have been an early manifestation of PCT.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2001).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

With regard to herbicide exposure (including Agent Orange), 
VA laws and regulations provide that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and has a disease listed at 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to the contrary.  38 U.S.C.A. § 1116(a)(3) (West 1991 & Supp. 
2001); 38 C.F.R. § 3.307(a)(6)(iii) (2001).  The last date on 
which such a veteran shall be presumed to have been exposed 
to an herbicide agent shall be the last date on which he or 
she served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  38 
C.F.R. § 3.307(a)(6)(iii) (2001).  "Service in the Republic 
of Vietnam" includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, the following diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113 and 38 C.F.R. § 3.307(d) are also satisfied:  chloracne 
or other acneform disease consistent with chloracne; 
Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; PCT; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft- tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2001).  The diseases 
listed at 38 C.F.R. § 3.309(e) shall have become manifest to 
a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, PCT, or subacute peripheral neuropathy shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii) (2001).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude a claimant from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Because of the veteran's verified Vietnam service and the 
subsequent diagnosis of PCT, the presumption contained at 38 
C.F.R. § 3.307(a)(6)(iii) acts to establish in-service 
exposure to a herbicide agent.  This is the case even though 
the veteran did not manifest PCT to a degree of 10 percent or 
more within a year after his leaving Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

Having found that the veteran has been diagnosed with PCT and 
was exposed to herbicides during service, the remaining 
question is whether the current diagnosis can be linked to 
such in-service exposure.  As reported above, VA and private 
medical records show a current diagnosis of PCT which 
physicians have related to service.  Evidence of record 
indicates that the veteran is listed on the Agent Orange 
registry and was exposed to Agent Orange.  Moreover, a VA 
medical expert opined that the veteran's recurrent vesicular 
rash of the hands which began in Vietnam was an early 
manifestation of  PCT for which Agent Orange exposure is the 
suspected cause.  Significantly, the above evidence provides 
both a current diagnosis of PCT and medical evidence 
associating PCT with the veteran's active military duty.  
Furthermore, in a February 2001 statement, the veteran's 
treating VA physician stated that veteran's diagnosis of PCT 
dated back to 1971 after exposure to Agent Orange.  This 
opinion links PCT to a history of exposure to Agent Orange.  
These opinions stand uncontradicted by the remaining 
evidence.

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert, the Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the pre-
ponderance of the evidence must be against the claim.  In 
view of the above, the Board finds the evidence to be in 
relative equipoise as to the etiology of the veteran's PCT.  
Accordingly, following review of the totality of the evidence 
and resolving doubt in the veteran's favor, the Board 
concludes that service connection is warranted for PCT.  38 
C.F.R. § 3.303.


ORDER

Service connection for PCT is granted.


REMAND

The Board notes that the RO, in a January 2001 rating 
decision, denied entitlement to service connection for lung 
cancer, colon cancer, hearing loss, and cold injury of the 
hands.  In his February 2001 hearing, the veteran presented 
testimony on these issues.  Thus, the Board finds that such 
document should be considered by VA to be a notice of 
disagreement to the January 2001 rating decision.  The Court 
has directed that where a veteran has submitted a timely 
notice of disagreement with an adverse decision and a 
statement of the case addressing the issue was not sent, the 
Board should remand the issue to the RO for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  

Accordingly, this case is REMANDED for the following:

The RO should issue a statement of the 
case addressing the issues of entitlement 
to service connection for lung cancer, 
colon cancer, hearing loss, and cold 
injury, undertaking such development as 
is necessary in order to adjudicate the 
issues and address the specific 
contentions.  The veteran is notified 
that to complete the appellate process he 
must submit a substantive appeal within 
the applicable time period to complete an 
appeal of any of these issues to the 
Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

